           Case 3:20-cv-06027-LB Document 41 Filed 02/03/21 Page 1 of 3




 1 NEDA FARAH (State Bar #269819)
   neda@nedafarahlaw.com
 2 FARAH LAW, P.C.
   8383 Wilshire Boulevard, Suite 510
 3
   Beverly Hills, California 90211
 4 Telephone: (310) 666-3786
   Facsimile: (775) 261-1726
 5
   TAXIARCHIS HATZIDIMITRIADIS
 6 Admitted Pro Hac Vice
   teddy@consumerlawpartners.com
 7 CONSUMER LAW PARTNERS, LLC

 8 333 North Michigan Avenue, Suite 1300
   Chicago, Illinois 60601
 9 Telephone: (267) 422-1000
   Facsimile: (267) 422-2000
10
   Attorneys for Plaintiff and Counter-Defendant
11 OLIVIA DIAZ

12 SCOTT J. HYMAN (State Bar No. 148709)
   sjh@severson.com
13 SEVERSON & WERSON
   A Professional Corporation
14 The Atrium
   19100 Von Karman Avenue, Suite 700
15 Irvine, California 92612
   Telephone: (949) 442-7110
16 Facsimile: (949) 442-7118

17 ALISA A. GIVENTAL (State Bar No. 273551)
   aag@severson.com
18 SAMUEL R. MELAMED (State Bar No. 301303)
   srm@severson.com
19 SEVERSON & WERSON
   A Professional Corporation
20 One Embarcadero Center, Suite 2600
   San Francisco, California 94111
21 Telephone: (415) 398-3344
   Facsimile: (415) 956-0439
22
   Attorneys for Defendant and Counter-Plaintiff
23 FORD MOTOR CREDIT COMPANY LLC

24
                                      UNITED STATES DISTRICT COURT
25
                                     NORTHERN DISTRICT OF CALIFORNIA
26
     OLIVIA DIAZ,                                       Case No. 3:20-cv-06027-LB
27
                        Plaintiff,
28

     08888.1996/15662854.1                                                   Case No. 3:20-cv-06027-LB
                                        JOINT STIPULATION OF DISMISSAL
           Case 3:20-cv-06027-LB Document 41 Filed 02/03/21 Page 2 of 3




 1             vs.
                                                         JOINT STIPULATION OF VOLUNTARY
 2 FORD MOTOR CREDIT COMPANY LLC,                        DISMISSAL PURSUANT TO FEDERAL
                                                         RULE OF CIVIL PROCEDURE
 3                      Defendant.                       41(a)(1)(A)(ii); [PROPOSED] ORDER
 4
     FORD MOTOR CREDIT COMPANY LLC,
 5
                        Counterclaimant,
 6
               vs.
 7
     OLIVIA DIAZ,
 8
                        Counterdefendant.
 9

10

11            This stipulation is entered into by and between Plaintiff and Counterdefendant, OLIVIA

12 DIAZ (“Ms. Diaz”), and Defendant and Counterclaimant, FORD MOTOR CREDIT COMPANY

13
     LLC (“FMCC”), by and through their respective attorneys of record.
14
              WHEREAS, Ms. Diaz file the above-captioned action against FMCC on August 27, 2020;
15
              WHEREAS, FMCC filed a Counterclaim against Ms. Diaz on November 20, 2020;
16
              WHEREAS, Ms. Diaz has agreed to dismiss her claims against FMCC, with prejudice.
17

18            WHEREAS, FMCC has agreed to dismiss its Counterclaim against Ms. Diaz, without

19 prejudice.

20
              SO STIPULATED.
21

22 DATED: February 3, 2021                     SEVERSON & WERSON
                                               A Professional Corporation
23

24

25                                             By:          /s/ Alisa A. Givental
                                                                ALISA A. GIVENTAL
26

27                                             Attorneys for Defendant and Counter-Plaintiff Ford
                                               Motor Credit Company LLC
28

     08888.1996/15662854.1                           2                        Case No. 3:20-cv-06027-LB
                                       JOINT STIPULATION OF DISMISSAL
           Case 3:20-cv-06027-LB Document 41 Filed 02/03/21 Page 3 of 3




 1 DATED: February 3, 2021                     CONSUMER LAW PARTNERS, LLC

 2

 3
                                               By:          /s/ Taxiarchis Hatzidimitriadis
 4                                                        TAXIARCHIS HATZIDIMITRIADIS

 5                                             Attorneys for Plaintiff and Counter-Defendant Olivia
                                               Diaz
 6

 7

 8

 9

10                                        [PROPOSED] ORDER

11            Upon consideration of the parties’ Stipulation of Dismissal, it is hereby ORDERED that

12 Ms. Diaz’s claims against FMCC are dismissed with prejudice, and that FMCC’s claims against

13 Ms. Diaz are dismissed without prejudice.

14

15   IT IS SO ORDERED.

16
           February 3
17 Date: ____________, 2021                                ____________________________
                                                           Judge Laurel Beeler
18

19

20

21

22

23

24

25

26

27

28

     08888.1996/15662854.1                            3                         Case No. 3:20-cv-06027-LB
                                      JOINT STIPULATION OF DISMISSAL
